Citation Nr: 0320115	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatitis as a result of exposure to herbicides.

3.  Entitlement to service connection for acute and subacute 
peripheral neuropathy as a result of exposure to herbicides.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this case in July 1999 and September 2002.  
A videoconference hearing before the undersigned was held in 
March 2003.


REMAND

On review, the Board has determined that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should request the veteran's 
medical records from the VA medical 
center (VAMC) in Gainesville, Florida for 
any treatment for a low back disability, 
a skin disability, or peripheral 
neuropathy for the period from March 1994 
to the present.  

3.  The RO should request the veteran's 
medical records from the VA outpatient 
clinic (VAOPC) in Pensacola, Florida for 
any treatment for a low back disability, 
a skin disability, or peripheral 
neuropathy for the period from November 
1999 to the present.

4.  The veteran reports that he underwent 
a CT scan of the lumbar spine at the VAMC 
in Biloxi, Mississippi on June 5, 1997.  
The RO should request all radiology 
reports pertaining to the veteran from 
the VAMC in Biloxi for the period from 
June 1997 to the present.  

5.  If and only if the medical records 
establish a diagnosis of peripheral 
neuropathy, the veteran should be 
afforded a VA examination to determine 
the probable etiology of such disability.  
The examiner is specifically requested to 
provide an opinion as to whether any 
currently diagnosed peripheral neuropathy 
is related to the veteran's active 
service or events therein, to include 
exposure to herbicides.  

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

6.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the following issues: 
a) whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
low back disability; b) whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for dermatitis as a result of 
exposure to herbicides; and c) 
entitlement to service connection for 
acute and subacute peripheral neuropathy 
as a result of exposure to herbicides.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




